592 So. 2d 784 (1992)
Kenneth COCHRAN, Appellant,
v.
STATE of Florida, Appellee.
No. 91-1471.
District Court of Appeal of Florida, Fourth District.
January 29, 1992.
Richard L. Jorandby, Public Defender, and Robert Friedman, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Jacqueline Barakat, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The appellant's sentence, founded on an erroneously scored guideline, is reversed. Flowers v. State, 586 So. 2d 1058 (Fla. 1991); Carter v. State, 586 So. 2d 340 (Fla. 1991). We recognize that the mandated rescoring will not alter the permitted range of sentencing. Nevertheless, it cannot be assumed here that the change in score might not impact the exercise of the court's discretion.
GLICKSTEIN, C.J., and STONE and FARMER, JJ., concur.